Citation Nr: 0107519	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-01 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for right hip 
replacement due to osteoporosis.

2.  Entitlement to service connection for degenerative 
arthritis of the cervical spine, hip, ankle and feet.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




REMAND

The veteran had active duty from September 1950 to September 
1952, from January 1953 to December 1956, and from January 
1957 until his retirement in January 1974.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1999 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for right hip replacement due to osteoporosis and 
degenerative arthritis of the cervical spine, hip, ankle and 
feet.

The service medical records are negative for complaints or 
findings concerning any of the claimed disabilities.  The 
veteran was afforded a bone scan at a service department 
facility in April 1994.  The pertinent impressions were 
degenerative changes in the cervical spine, right hip, left 
ankle and feet; and status post left total hip arthroplasty.  
The Board acknowledges that a Department of Veterans Affairs 
(VA) examination was conducted in May 1999.  The only 
relevant diagnosis was status post left total hip 
arthroplasty.  No findings were made concerning the cervical 
spine, right hip, ankle or feet.  In addition, the Board 
points out that the VA examination did not provide an opinion 
concerning whether any of the veteran's current orthopedic 
conditions are related to service.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to notify and assist claimants in the development 
of their claims.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for right hip 
replacement, or degenerative arthritis of 
the cervical spine, hip, ankle and feet.  
After securing the necessary release, the 
RO should obtain these records.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and onset of the right hip 
replacement, and degenerative arthritis 
of the cervical spine, hip, ankle and 
feet.  The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the right hip 
replacement, and degenerative arthritis 
of the cervical spine, hip, ankle and 
feet are related in any way to service.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  The RO should adjudicate the claims of 
entitlement to service connection for 
right hip replacement due to osteoporosis, 
and for degenerative arthritis of the 
cervical spine, hip, ankle and feet.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


